Exhibit 10.158

 

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

INTEL/MICRON CONFIDENTIAL

 

BOISE SUPPLY AGREEMENT

 

This BOISE SUPPLY AGREEMENT (the “Agreement”), is made and entered into as of
this 6th day of January, 2006 (the “Effective Date”), by and between IM Flash
Technologies, LLC, a Delaware limited liability company (the “Joint Venture
Company”) and Micron Technology, Inc., a Delaware corporation (“Micron”).

 

RECITALS

 

A.            The Joint Venture Company is engaged in the manufacture, assembly
and test of NAND Flash Memory Products (as defined hereinafter) and desires
additional capacity of NAND Flash Probed Wafers;

 

B.            Micron possesses the ability to manufacture Probed Wafers for NAND
Flash Memory Products; and

 

C.            Micron desires to provide and the Joint Venture Company desires
Micron to supply Probed Wafers to the Joint Venture Company upon the terms and
subject to the conditions set forth in this Agreement (each, a “Party” and
collectively, the “Parties”).

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows.

 

ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS

 


1.1           DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL HAVE THE RESPECTIVE
MEANINGS SET FORTH IN EXHIBIT A.


 


1.2           CERTAIN INTERPRETIVE MATTERS.


 


(A)           UNLESS THE CONTEXT REQUIRES OTHERWISE, (1) ALL REFERENCES TO
SECTIONS, ARTICLES, EXHIBITS, APPENDICES OR SCHEDULES ARE TO SECTIONS, ARTICLES,
EXHIBITS, APPENDICES OR SCHEDULES OF OR TO THIS AGREEMENT, (2) EACH OF THE
SCHEDULES WILL APPLY ONLY TO THE CORRESPONDING SECTION OR SUBSECTION OF THIS
AGREEMENT, (3) EACH ACCOUNTING TERM NOT OTHERWISE DEFINED IN THIS AGREEMENT HAS
THE MEANING COMMONLY APPLIED TO IT IN ACCORDANCE WITH GAAP, (4) WORDS IN THE
SINGULAR INCLUDE THE PLURAL AND VISA VERSA, (5) THE TERM “INCLUDING” MEANS
“INCLUDING WITHOUT LIMITATION,” AND (6) THE TERMS “HEREIN,” “HEREOF,”
“HEREUNDER” AND WORDS OF SIMILAR IMPORT SHALL MEAN REFERENCES TO THIS AGREEMENT
AS A WHOLE AND NOT TO ANY INDIVIDUAL SECTION OR PORTION HEREOF. ALL REFERENCES
TO $ OR DOLLAR AMOUNTS WILL BE TO LAWFUL CURRENCY OF THE UNITED STATES OF
AMERICA. ALL REFERENCES TO “DAY” OR “DAYS” WILL MEAN CALENDAR DAYS AND ALL
REFERENCES TO “QUARTER(LY)”, “MONTH(LY)” OR “YEAR(LY)” WILL MEAN FISCAL QUARTER,
FISCAL MONTH OR FISCAL YEAR, RESPECTIVELY, UNLESS SPECIFICALLY IDENTIFIED
OTHERWISE.

 

--------------------------------------------------------------------------------


 


(B)           NO PROVISION OF THIS AGREEMENT WILL BE INTERPRETED IN FAVOR OF, OR
AGAINST, ANY OF THE PARTIES BY REASON OF THE EXTENT TO WHICH ANY SUCH PARTY OR
ITS COUNSEL PARTICIPATED IN THE DRAFTING THEREOF OR BY REASON OF THE EXTENT TO
WHICH ANY SUCH PROVISION IS INCONSISTENT WITH ANY PRIOR DRAFT OF THIS AGREEMENT
OR SUCH PROVISION.


 

ARTICLE 2
MICRON’S SUPPLY OBLIGATIONS

 


2.1           MICRON’S SUPPLY OBLIGATIONS.


 


(A)           GENERAL. MICRON WILL MANUFACTURE, SELL AND DELIVER TO THE JOINT
VENTURE COMPANY PROBED WAFERS IN ACCORDANCE WITH THE SPECIFICATIONS, PERFORMANCE
CRITERIA AND THE MANUFACTURING PLAN AS PROVIDED IN THE TERMS AND CONDITIONS
CONTAINED HEREIN.


 


(B)           MICRON MANUFACTURING LOCATION.  UNLESS OTHERWISE AGREED TO BY THE
PARTIES, ALL MANUFACTURE OF PROBED WAFERS BY MICRON UNDER THIS AGREEMENT SHALL
BE PERFORMED AT MICRON’S NAND PRODUCT LINE IN BOISE, IDAHO (“NAND PRODUCT
LINE”).


 


2.2           SPECIFICATIONS.  THE JOINT VENTURE COMPANY SHALL PROVIDE THE
SPECIFICATIONS FOR THE PROBED WAFERS SUPPLIED HEREUNDER.


 


2.3           PERFORMANCE CRITERIA.  THE JOINT VENTURE COMPANY AND MICRON SHALL
DEVELOP MUTUALLY AGREED PERFORMANCE CRITERIA TO EVALUATE MICRON’S PERFORMANCE
HEREUNDER.  THE INITIAL PERFORMANCE CRITERIA ARE SET FORTH ON SCHEDULE 2.3 AND
THE PARTIES SHALL FURTHER DEFINE SUCH PERFORMANCE CRITERIA WITHIN SIXTY (60)
DAYS OF THE EFFECTIVE DATE.


 


2.4           MICRON’S MANUFACTURING PROCESS AND CONTROL. THE JOINT VENTURE
COMPANY AND MICRON WILL REVIEW MICRON’S CONTROL AND PROCESS MECHANISMS,
INCLUDING BUT NOT LIMITED TO SUCH MECHANISMS THAT ARE DESIGNED TO BE UTILIZED IN
MEETING OR EXCEEDING ALL PARAMETERS OF THE SPECIFICATION AND THE PERFORMANCE
CRITERIA WITH RESPECT TO THE SUPPLY OF PROBED WAFERS HEREUNDER FOR THE JOINT
VENTURE COMPANY.  THE PARTIES AGREE TO WORK TOGETHER IN GOOD FAITH TO DEFINE
MUTUALLY AGREEABLE CONTROL AND PROCESS MECHANISMS RELATING TO THE FOLLOWING
AREAS: [***].


 


2.5           [***].  IN ADDITION TO THE QUARTERLY REVIEW AND MONTHLY REPORT
REQUIREMENTS SET FORTH IN ARTICLES 3 AND 5, MICRON WILL PROMPTLY NOTIFY THE
JOINT VENTURE COMPANY OF ALL [***].


 


2.6           EQUIPMENT.  MICRON SHALL UTILIZE CERTAIN EXISTING EQUIPMENT TO
PROVIDE THE MANUFACTURING CAPACITY TO SUPPORT THE INITIAL MANUFACTURING PLAN AS
DEFINED IN THE LLC OPERATING AGREEMENT.  MICRON WILL PROCURE ADDITIONAL
MANUFACTURING EQUIPMENT AS SPECIFIED IN SCHEDULE 2.6 (“ADDITIONAL EQUIPMENT”),
WHICH IS REQUIRED TO MEET THE MANUFACTURING PLAN HEREUNDER.

 

2

--------------------------------------------------------------------------------


 


2.7           MASKWORKS.  MASKS REQUIRED TO MANUFACTURE THE PROBED WAFERS WILL
EITHER BE PROVIDED BY THE JOINT VENTURE COMPANY OR PURCHASED BY MICRON
HEREUNDER.  SUCH MASKS WILL ONLY BE USED TO PRODUCE PROBED WAFERS FOR THE JOINT
VENTURE COMPANY.  IF THE JOINT VENTURE COMPANY DOES NOT PROVIDE THE MASKS
REQUIRED HEREUNDER, THEN THE JOINT VENTURE COMPANY SHALL PROVIDE TO MICRON IN A
TIMELY MANNER ALL OF THE INFORMATION, IN THE FORM TYPICALLY REQUIRED, FOR MICRON
TO PURCHASE THE REQUIRED MASKS.  MASKS WILL BE REPAIRED AND REPLACED SOLELY AT
MASK OPERATIONS WHICH HAVE BEEN APPROVED BY THE JOINT VENTURE COMPANY, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.  [***].


 


2.8           MATERIALS.  UNLESS OTHERWISE PROVIDED BY THE JOINT VENTURE
COMPANY, MICRON SHALL BE RESPONSIBLE FOR PROVIDING ALL MATERIALS REQUIRED FOR
THE MANUFACTURE AND SUPPLY THE PROBED WAFERS HEREUNDER.  ALL SUCH MATERIALS
PROCURED BY MICRON SHALL BE INCLUDED IN THE PRICING SET FORTH ON SCHEDULE 4.6. 
MICRON SHALL ENDEAVOR TO MANAGE THE ENTIRE SUPPLY CHAIN HEREUNDER, INCLUDING
EQUIPMENT, MATERIALS, SYSTEMS, AND SUBCONTRACTORS, IF ANY, TO CREATE EFFICIENCY
AND MAXIMIZE THE PERFORMANCE CRITERIA. TO THE EXTENT THAT THE JOINT VENTURE
COMPANY DESIRES TO PROVIDE CERTAIN MATERIALS HEREUNDER, THE PARTIES SHALL WORK
TOGETHER IN GOOD FAITH ON THE TIMING AND MANNER OF PROVIDING SUCH MATERIALS SO
AS IT CAN BE ACCOMMODATED WITHIN MICRON’S BUSINESS AND MANUFACTURING SYSTEMS.


 


2.9           TRACEABILITY AND DATA RETENTION.  MICRON AND THE JOINT VENTURE
COMPANY SHALL REVIEW MICRON’S TRACEABILITY SYSTEMS IN REGARDS TO MANUFACTURING
PROCESSING INFORMATION [***].  THE PARTIES SHALL AGREE UPON THE DATA TO BE
TRACED THROUGH SUCH SYSTEM AND WHICH DATA SHALL BE AVAILABLE WITH REAL-TIME
ACCESS OR OTHERWISE.  MICRON AGREES TO MAINTAIN SUCH DATA FOR A MINIMUM OF [***]
 FROM THE DATE OF MANUFACTURE OF THE PROBED WAFER LOT.  [***] TO THE SAME EXTENT
THAT SUCH ACCESS IS AVAILABLE TO MICRON, SUBJECT TO SYSTEM LIMITATIONS RELATED
TO THE EXCLUSION OF NON-NAND DATA.  THE JOINT VENTURE COMPANY MAY PROVIDE ITS
CUSTOMERS WITH SUCH DATA, SUBJECT TO ANY CONFIDENTIALITY REQUIREMENTS.


 


2.10         BUSINESS CONTINUITY PLAN.  MICRON AND THE JOINT VENTURE COMPANY
WILL REVIEW MICRON’S BUSINESS CONTINUITY PLAN AS IT RELATES TO MICRON’S SUPPLY
OF PROBED WAFERS HEREUNDER.  IF THE JOINT VENTURE COMPANY REQUESTS ANY CHANGES
OR ADDITIONS TO MICRON’S EXISTING BUSINESS CONTINUITY PLAN, THE PARTIES SHALL
WORK TOGETHER IN GOOD FAITH TO RESOLVE ANY SUCH REQUESTS.  THE JOINT VENTURE
COMPANY MAY PROVIDE MICRON’S BUSINESS CONTINUITY PLAN TO ITS CUSTOMERS, SUBJECT
TO ANY CONFIDENTIALITY REQUIREMENTS.


 


2.11         COMPLIANCE WITH CUSTOMER REQUIREMENTS.  THE JOINT VENTURE COMPANY
WILL INFORM MICRON IN WRITING OF ANY AUDITABLE SUPPLIER REQUIREMENTS FOR PROBED
WAFERS SUPPLIED HEREUNDER, WHICH ARE REQUESTED BY THE JOINT VENTURE COMPANY’S
CUSTOMERS.  MICRON AND THE JOINT VENTURE COMPANY SHALL WORK TOGETHER IN GOOD
FAITH TO RESOLVE ANY SUCH REQUESTS.


 


2.12         EQUIVALENCY OF OPERATIONS.  [***].

 

3

--------------------------------------------------------------------------------


 


2.13         SECONDARY SILICON.  TO THE EXTENT ANY SECONDARY SILICON IS PRODUCED
IN THE COURSE OF MICRON’S SUPPLYING THE PROBED WAFERS UNDER THIS AGREEMENT, IT
SHALL BE PROVIDED BY MICRON TO THE JOINT VENTURE COMPANY, WHICH SHALL PROVIDE
THE SECONDARY SILICON TO THE MEMBERS IN ACCORDANCE WITH THE SHARING INTERESTS AT
THE TIME.  MICRON SHALL PROVIDE FORECAST AND QUANTITY REPORTS ON SECONDARY
SILICON TO THE JOINT VENTURE COMPANY, TO THE EXTENT THAT SUCH ARE REASONABLY
AVAILABLE. ALL SECONDARY SILICON PROVIDED HEREUNDER IS PROVIDED “AS IS,” “WHERE
IS” WITH ALL FAULTS AND DEFECTS BASIS WITHOUT WARRANTY OF ANY KIND.


 


2.14         OPTION TO DESIGNATE WIP.  [***].


 

ARTICLE 3
PLANNING MEETINGS, FORECASTS AND MANUFACTURING PLAN

 


3.1           PLANNING AND FORECASTING.


 


(A)           MICRON SHALL FURNISH THE JOINT VENTURE COMPANY WITH A FORECAST ON
A FISCAL QUARTER BASIS, ON A SCHEDULE AGREED BY THE PARTIES, WHICH INCLUDES THE
FOLLOWING INFORMATION, COLLECTIVELY THE (“PLANNING FORECAST”):


 

[***].

 


(B)           PROPOSED LOADING PLAN.  BASED ON THE PLANNING FORECAST, THE JOINT
VENTURE COMPANY SHALL DEVELOP A [***] PROPOSED LOADING PLAN, WHICH WILL BE A
PROPOSED LOADING PLAN FOR PROBED WAFERS FOR SUCH PERIOD (“PROPOSED LOADING
PLAN”). THE JOINT VENTURE COMPANY SHALL PROVIDE MICRON WITH THE PROPOSED LOADING
PLAN AT LEAST [***] ([***]) DAYS PRIOR TO ITS REVIEW BY THE MANUFACTURING
COMMITTEE.

 

4

--------------------------------------------------------------------------------


 


(C)           QUARTERLY REVIEW OF MANUFACTURING PLAN.  THE JOINT VENTURE COMPANY
WILL SUBMIT THE PROPOSED LOADING PLAN, THE PLANNING FORECAST AND OTHER REQUESTED
INFORMATION TO THE MANUFACTURING COMMITTEE FOR ENDORSEMENT.  ONCE ENDORSED BY
THE MANUFACTURING COMMITTEE, THE PROPOSED LOADING PLAN SHALL BECOME THE ADOPTED
MANUFACTURING PLAN FOR PROVISION OF PROBED WAFERS HEREUNDER.


 


3.2           PERFORMANCE REVIEWS AND REPORTS.  MICRON AND THE JOINT VENTURE
COMPANY SHALL MEET EACH FISCAL QUARTER TO DISCUSS THE PERFORMANCE CRITERIA AND
THE MOST RECENT MONTHLY REPORT.  MICRON SHALL PROVIDE THE JOINT VENTURE COMPANY
A MONTHLY REPORT, ON A DATE TO BE AGREED BY THE PARTIES, WHICH WILL INCLUDE THE
FOLLOWING INFORMATION:


 


(A)           DESCRIBES [***];


 


(B)           DESCRIBES [***];


 


(C)           DESCRIBES [***]; AND


 


(D)           IDENTIFIES [***].


 


3.3           PERFORMANCE REVIEWS.  THE PARTIES SHALL HOLD MONTHLY MEETINGS ON
DATES AGREED BY THE PARTIES, WITH THE PRIMARY PURPOSE OF SUCH MONTHLY MEETINGS
TO BE THE [***].


 

ARTICLE 4
PURCHASE AND SALE OF PRODUCT

 


4.1           PRODUCT QUANTITY.  THE INTENT OF THE PARTIES IS THAT THE JOINT
VENTURE COMPANY SHALL ORDER AND PURCHASE FROM MICRON [***] OF PROBED WAFERS
[***].  [***].


 


4.2           PLACEMENT OF PURCHASE ORDERS.  PRIOR TO THE COMMENCEMENT OF EVERY
FISCAL QUARTER OR ANOTHER TIME PERIOD AGREED BY THE PARTIES, THE JOINT VENTURE
COMPANY SHALL PLACE A NON-CANCELABLE BLANKET PURCHASE ORDER IN WRITING (VIA
E-MAIL OR FACSIMILE TRANSMISSION) FOR THE PROBED WAFERS TO BE SUPPLIED BY MICRON
IN THE FOLLOWING FISCAL QUARTER AS INDICATED IN THE MANUFACTURING PLAN (EACH
SUCH ORDER, A “PURCHASE ORDER”).  THE JOINT VENTURE COMPANY MAY ISSUE CHANGE
ORDERS TO SUCH PURCHASE ORDERS TO REFLECT CHANGES IN THE MANUFACTURING PLAN,
PROVIDED THAT SUCH CHANGES CAN BE REASONABLY ACCOMMODATED WITHIN MICRON’S NAND
OPERATIONS, WITHOUT DISRUPTING THE ON-GOING PRODUCTION IN A MANNER THAT
NEGATIVELY IMPACTS THE PREVIOUSLY PLACED PURCHASE ORDERS.  THE JOINT VENTURE
COMPANY AND MICRON WILL WORK TO

 

5

--------------------------------------------------------------------------------


 

accommodate any such changes and minimize the impact upon the Micron’s NAND
operations.  The Joint Venture Company may also request special engineering or
hot lots in accordance with Section II (e) of Schedule 4.6.  In the case of any
conflict between the terms and conditions of this Agreement and the terms and
conditions of any Purchase Order or other document issued by the Joint Venture
Company or Micron in connection with this Agreement or any addition to any terms
and condition in this Agreement in any such documents, the terms and conditions
of this Agreement shall control.

 


4.3           SHORTFALL.  MICRON SHALL PROMPTLY NOTIFY THE JOINT VENTURE COMPANY
IN WRITING OF ANY INABILITY TO MEET A PURCHASE ORDER COMMITMENT TO THE JOINT
VENTURE COMPANY.


 


4.4           ACCEPTANCE OF PURCHASE ORDER.  EACH PURCHASE ORDER THAT
CORRESPONDS TO THE MANUFACTURING PLAN IN THE MANNER CONTEMPLATED BY SECTION 4.2
AND, AND IS OTHERWISE FREE OF ERRORS, SHALL BE DEEMED ACCEPTED BY MICRON UPON
RECEIPT AND SHALL BE BINDING ON THE PARTIES, TO THE EXTENT NOT INCONSISTENT WITH
THE MANUFACTURING PLAN.


 


4.5           CONTENT OF PURCHASE ORDERS.  EACH PURCHASE ORDER SHALL SPECIFY THE
FOLLOWING REGARDING THE PROBED WAFERS:


 


(A)           PURCHASE ORDER NUMBER;


 


(B)           DESCRIPTION AND PART NUMBER FOR EACH PROBED WAFER;


 


(C)           ORDERED QUANTITY OF EACH DIFFERENT PRODUCT FOR THE PERIOD;


 


(D)           PROJECTED PRICE FOR PERIOD COVERED BY THE PURCHASE ORDER;


 


(E)           REQUESTED DELIVERY DATE;


 


(F)            PLACE OF DELIVERY; AND


 


(G)           OTHER TERMS (IF ANY).


 


4.6           PRICING. PRICING FOR THE PROBED WAFERS SHALL BE PURSUANT TO
SCHEDULE 4.6, ATTACHED HERETO AND INCORPORATED HEREIN BY THIS REFERENCE.


 


4.7           TAXES.


 


(A)           GENERAL.  ALL SALES, USE AND OTHER TRANSFER TAXES IMPOSED DIRECTLY
ON OR SOLELY AS A RESULT OF THE SALE OF PRODUCTS AND PAYMENTS THEREFORE PROVIDED
HEREIN SHALL BE STATED SEPARATELY ON MICRON’S INVOICE, COLLECTED FROM HE JOINT
VENTURE COMPANY AND SHALL BE REMITTED BY MICRON TO THE APPROPRIATE TAX AUTHORITY
(“RECOVERABLE TAXES”), UNLESS THE JOINT VENTURE COMPANY PROVIDES VALID PROOF OF
TAX EXEMPTION. WHEN PROPERTY IS DELIVERED AND/OR SERVICES ARE PROVIDED OR THE
BENEFIT OF SERVICES OCCURS WITHIN JURISDICTIONS IN WHICH COLLECTION AND
REMITTANCE OF TAXES BY THE JOINT VENTURE COMPANY IS REQUIRED BY LAW, MICRON
SHALL HAVE SOLE RESPONSIBILITY FOR PAYMENT OF SAID TAXES TO THE APPROPRIATE TAX
AUTHORITIES. IN THE EVENT SUCH TAXES ARE RECOVERABLE TAXES AND MICRON DOES NOT
COLLECT TAX FROM THE JOINT VENTURE COMPANY OR PAY SUCH TAXES TO THE APPROPRIATE
GOVERNMENTAL ENTITY ON A TIMELY BASIS, AND IS SUBSEQUENTLY AUDITED BY ANY TAX
AUTHORITY, LIABILITY OF THE JOINT VENTURE COMPANY WILL BE LIMITED TO THE TAX
ASSESSMENT FOR SUCH RECOVERABLE TAXES, WITH NO REIMBURSEMENT FOR PENALTY OR
INTEREST CHARGES OR OTHER AMOUNTS INCURRED IN CONNECTION THEREWITH.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, TAXES OTHER

 

6

--------------------------------------------------------------------------------


 


THAN RECOVERABLE TAXES SHALL NOT BE REIMBURSED BY THE JOINT VENTURE COMPANY, AND
EACH PARTY IS RESPONSIBLE FOR ITS OWN RESPECTIVE INCOME TAXES (INCLUDING
FRANCHISE AND OTHER TAXES BASED ON NET INCOME OR A VARIATION THEREOF), TAXES
BASED UPON GROSS REVENUES OR RECEIPTS, AND TAXES WITH RESPECT TO GENERAL
OVERHEAD, INCLUDING BUT NOT LIMITED TO BUSINESS AND OCCUPATION TAXES, AND SUCH
TAXES SHALL NOT BE RECOVERABLE TAXES.


 


(B)           WITHHOLDING TAXES.  IN THE EVENT THAT THE JOINT VENTURE COMPANY IS
PROHIBITED BY LAW FROM MAKING PAYMENTS TO MICRON UNLESS THE JOINT VENTURE
COMPANY DEDUCTS OR WITHHOLDS TAXES THEREFROM AND REMITS SUCH TAXES TO THE LOCAL
TAXING JURISDICTION, THEN THE JOINT VENTURE COMPANY SHALL DULY WITHHOLD AND
REMIT SUCH TAXES AND SHALL PAY TO MICRON THE REMAINING NET AMOUNT AFTER THE
TAXES HAVE BEEN WITHHELD.  SUCH TAXES SHALL NOT BE RECOVERABLE TAXES AND THE
JOINT VENTURE COMPANY SHALL NOT REIMBURSE MICRON FOR THE AMOUNT OF SUCH TAXES
WITHHELD.


 


4.8           INVOICING.  MICRON SHALL INVOICE THE JOINT VENTURE COMPANY ON A
MONTHLY BASIS IN ACCORDANCE WITH THE PRICING PROVIDED IN SCHEDULE 4.6.  ALL
AMOUNTS OWED UNDER THIS AGREEMENT ARE STATED, CALCULATED AND SHALL BE PAID IN
UNITED STATES DOLLARS.  EXCEPT AS OTHERWISE SPECIFIED IN THIS AGREEMENT, THE
JOINT VENTURE COMPANY SHALL PAY MICRON FOR THE AMOUNTS DUE, OWING, AND DULY
INVOICED UNDER THIS AGREEMENT WITHIN [***] ([***]) DAYS FOLLOWING DELIVERY OF AN
INVOICE THEREFORE TO SUCH PLACE AS MICRON MAY REASONABLY DIRECT THEREIN.


 


4.9           PAYMENT TO VENDORS.  MICRON SHALL BE RESPONSIBLE FOR AND SHALL
HOLD THE JOINT VENTURE COMPANY HARMLESS FOR ANY AND ALL PAYMENTS TO MICRON’S
VENDORS OR SUPPLIERS UTILIZED IN THE PERFORMANCE OF THIS AGREEMENT.


 


4.10         DELIVERY, TITLE AND RISK OF LOSS.  THE JOINT VENTURE COMPANY SHALL
HOLD TITLE TO ALL PRIME WAFERS PRIOR TO WAFER START AND ALL WIP AND PROBED
WAFERS THEREAFTER.  MICRON SHALL HOLD RISK OF LOSS OR DAMAGE TO PRIME WAFERS,
WIP AND PROBED WAFERS UNTIL THE PROBED WAFERS ARE TENDERED TO THE CARRIER FOR
SHIPMENT OR TRANSFERRED TO THE ASSEMBLY LOCATION, IF MICRON IS PERFORMING THE
ASSEMBLY SERVICES.


 


4.11         PACKAGING AND SHIPPING.  THE PACKAGING OF THE PROBED WAFERS
SUPPLIER HEREUNDER SHALL BE IN CONFORMANCE WITH: (I) THE SPECIFICATIONS, AS
APPLICABLE; (II) THE JOINT VENTURE COMPANY’S REASONABLE INSTRUCTIONS;
(III) GENERAL INDUSTRY STANDARDS TO ENSURE RESISTANCE TO DAMAGE THAT MAY OCCUR
DURING TRANSPORTATION. MICRON SHALL MARK ALL SHIPPING CONTAINERS WITH NECESSARY
LIFTING, HANDLING, AND SHIPPING INFORMATION, PURCHASE ORDER NUMBER, DATE OF
SHIPMENT, AND THE NAMES OF THE JOINT VENTURE COMPANY AND APPLICABLE CUSTOMER, IS
ANY.  IF NO INSTRUCTIONS ARE GIVEN, MICRON SHALL SELECT THE MOST COST EFFECTIVE
CARRIER, GIVEN THE TIME CONSTRAINTS KNOWN TO MICRON.  AT THE JOINT VENTURE
COMPANY’S REQUEST, MICRON WILL PROVIDE DROP-SHIPMENT OF PROBED WAFERS TO THE
JOINT VENTURE COMPANY’S CUSTOMERS OR AS OTHERWISE DIRECTED BY THE JOINT VENTURE
COMPANY.


 


4.12         SHIPMENT CHARGES.  IN ORDER TO ENSURE TIMELY AND COMPLETE SHIPMENT
OF PROBED WAFERS TO THE JOINT VENTURE COMPANY, MICRON SHALL ARRANGE FOR SHIPPING
TO THE JOINT VENTURE COMPANY’S CUSTOMER OR ASSEMBLY SERVICES PROVIDER.  TO THE
EXTENT THAT THE SHIPPING CHARGES, INSURANCE, TAXES, CUSTOMS CHARGES AND ANY FEES
AND DUTIES IN CONNECTION WITH SUCH SHIPMENT ARE NOT CHARGED TO DIRECTLY TO A
JOINT VENTURE COMPANY ACCOUNT, MICRON SHALL PAY SUCH COSTS AND INVOICE THEM TO
THE JOINT VENTURE COMPANY UNDER THE APPROPRIATE SERVICES AGREEMENT BETWEEN THE
PARTIES.

 

7

--------------------------------------------------------------------------------


 


4.13         CUSTOMS CLEARANCE.  UPON THE JOINT VENTURE COMPANY’S REQUEST,
MICRON WILL PROMPTLY PROVIDE THE JOINT VENTURE COMPANY WITH A STATEMENT OF
ORIGIN FOR ALL PROBED WAFERS AND WITH APPLICABLE CUSTOMS DOCUMENTATION FOR
PROBED WAFERS WHOLLY OR PARTIALLY MANUFACTURED OUTSIDE OF THE COUNTRY OF IMPORT.


 

ARTICLE 5
VISITATIONS, AUDITS AND MANAGEMENT REVIEWS

 


5.1           VISITS.  MICRON WILL SUPPORT THE JOINT VENTURE COMPANY’S AND ITS
CUSTOMERS’ REASONABLE REQUESTS FOR VISITS TO THE NAND PRODUCT LINE UTILIZED
HEREUNDER FOR THE SUPPLY OF PROBED WAFERS FOR THE PURPOSE OF REVIEWING
PERFORMANCE OF PRODUCTION OF PROBED WAFERS, INCLUDING REQUESTS FOR FURTHER
INFORMATION AND ASSISTANCE IN TROUBLESHOOTING PERFORMANCE ISSUES. SUCH REQUESTS
SHALL BE REASONABLY GRANTED BY MICRON SO LONG AS SUCH VISITS AND MEETINGS DO NOT
UNDULY INTERFERE WITH MICRON’S OPERATIONS AND BUSINESS AFFAIRS.


 


5.2           INVENTORY AUDIT.  MICRON WILL GRANT REASONABLE ACCESS TO THE JOINT
VENTURE COMPANY’S PERSONNEL OR APPOINTED AUDITORS TO CONDUCT AN ANNUAL INVENTORY
AUDIT OF THE INVENTORY OF WIP AND PROBED WAFERS.  SUCH ANNUAL AUDIT SHALL BE
COORDINATED BY MICRON ACCORDING TO ITS STANDARD INVENTORY PROCEDURES AND SHALL
BE CONDUCTED IN SUCH A MANNER AS TO MINIMIZE DISRUPTIONS TO THE PERFORMANCE
MICRON’S OPERATIONS AND BUSINESS AFFAIRS.  ANY SUCH ANNUAL AUDIT WILL BE
PRE-SCHEDULED TO COINCIDE WITH A MONTHLY, QUARTERLY OR YEARLY CUT-OFF AS
REPORTED BY MICRON OR AS OTHERWISE AGREED TO BY BOTH PARTIES.


 


5.3           PERFORMANCE AUDIT.  THE JOINT VENTURE COMPANY REPRESENTATIVES
SHALL BE ALLOWED TO VISIT MICRON’S NAND PRODUCT LINE DURING NORMAL WORKING HOURS
UPON REASONABLE ADVANCED WRITTEN NOTICE TO MICRON FOR THE PURPOSES OF AUDITING
THE PROCESSES AND COMPLIANCE WITH ANY REQUIREMENTS SET FORTH IN THIS AGREEMENT. 
UPON COMPLETION OF THE AUDIT, MICRON AND THE JOINT VENTURE COMPANY SHALL WORK IN
GOOD FAITH TO AGREE TO AN AUDIT CLOSURE PLAN, WHICH WILL BE DOCUMENTED IN THE
AUDIT REPORT ISSUED BY THE JOINT VENTURE COMPANY.  IF THE JOINT VENTURE COMPANY
REQUESTS ANY CHANGES OR ADDITIONS TO MICRON’S EXISTING PROCESS AND CONTROL
MECHANISMS, THE PARTIES SHALL WORK TOGETHER IN GOOD FAITH TO RESOLVE ANY SUCH
REQUESTS.


 


5.4           AUDIT OF PRICING AND ADDITIONAL EQUIPMENT.  THE JOINT VENTURE
COMPANY RESERVES THE RIGHT TO HAVE MICRON’S BOOKS AND RECORDS RELATED TO THE
PRICING OF PROBED WAFERS AND THE PURCHASE OF ADDITIONAL EQUIPMENT HEREUNDER
INSPECTED AND AUDITED NOT MORE THAN [***] DURING ANY FISCAL YEAR TO ENSURE
COMPLIANCE WITH SCHEDULES 2.6 AND 4.6 OF THIS AGREEMENT IN REGARDS TO PRICING OF
THE PROBED WAFERS.  SUCH AUDIT WILL BE PERFORMED BY AN INDEPENDENT THIRD PARTY
AUDITOR ACCEPTABLE TO BOTH PARTIES AT THE JOINT VENTURE COMPANY’S EXPENSE.  IF
THE PARTIES CANNOT AGREE, THE JOINT VENTURE COMPANY MAY SELECT ONE OF THE MAJOR
INTERNATIONALLY RECOGNIZED AUDIT FIRMS, WHICH IS NOT THE AUDITOR FOR EITHER OF
THE JOINT VENTURE COMPANY’S CUSTOMERS.  THE JOINT VENTURE COMPANY SHALL PROVIDE
[***] ([***]) DAYS ADVANCE WRITTEN NOTICE TO MICRON OF ITS DESIRE TO INITIATE AN
AUDIT AND THE AUDIT SHALL BE SCHEDULED SO THAT IT DOES NOT ADVERSELY IMPACT OR
INTERRUPT MICRON’S BUSINESS OPERATIONS. IF THE AUDIT REVEALS ANY MATERIAL
DISCREPANCIES, MICRON OR THE JOINT VENTURE COMPANY SHALL REIMBURSE THE OTHER, AS
APPLICABLE, FOR ANY MATERIAL DISCREPANCIES WITHIN [***] ([***]) DAYS AFTER
COMPLETION OF THE AUDIT.  THE RESULTS OF SUCH AUDIT SHALL BE KEPT CONFIDENTIAL
BY THE AUDITOR AND ONLY THE DISCREPANCIES SHALL BE REPORTED TO THE PARTIES AND

 

8

--------------------------------------------------------------------------------


 

its customers, and be limited to the (i) discrepancies identified by the audit,
(ii) results of the physical inspection of the Additional Equipment;  and,
(iii) subject to any limitations imposed by law, results regarding purchase and
utilization of such Additional Equipment.  Notwithstanding the foregoing, any
auditor reports shall not disclose any Micron pricing or terms of purchase for
any purchases of materials or equipment hereunder to the Joint Venture Company’s
customers other than Micron, absent written agreement from the customers’
respective legal counsel.  If any audit reveals a material discrepancy, the
Joint Venture Company may increase the frequency of such audits to quarterly for
the subsequent [***] ([***]) month period.

 

ARTICLE 6
REPRESENTATIONS; WARRANTIES; HAZARDOUS MATERIALS; DISCLAIMER

 


6.1           PRODUCT WARRANTY.  MICRON WARRANTS THAT THE PROBED WAFERS SUPPLIED
HEREUNDER:


 


(A)           CONFORM IN ALL MATERIAL ASPECTS TO THE AGREED SPECIFICATION;


 


(B)           ARE FREE FROM DEFECTS IN MATERIALS OR WORKMANSHIP; AND


 


(C)           FREE OF LIENS AND ENCUMBRANCES, NOT INCLUDING ANY EXPRESS OR
IMPLIED WARRANTY OF NON-INFRINGEMENT AND MICRON HAS THE NECESSARY RIGHT, TITLE,
AND INTEREST TO PROVIDE THE PROBED WAFERS TO THE JOINT VENTURE COMPANY.


 

Each of the warranties Sections 6.1 (a), (b) and (c) shall survive any delivery,
inspection, acceptance, payment, or resale of the Probed Wafers.

 


6.2           WARRANTY CLAIMS.  [***].


 


6.3           INSPECTIONS.  THE JOINT VENTURE COMPANY MAY, UPON REASONABLE
ADVANCE WRITTEN NOTICE, REQUEST SAMPLES OF WIP HEREUNDER FOR PURPOSES OF
DETERMINING COMPLIANCE WITH THE SPECIFICATIONS AND PERFORMANCE CRITERIA
HEREUNDER, PROVIDED THAT THE PROVISION OF SUCH SAMPLES SHALL NOT MATERIALLY
IMPACT MICRON’S NAND PRODUCT LINE OR ITS ABILITY TO MEET DELIVERY

 

9

--------------------------------------------------------------------------------


 


REQUIREMENTS UNDER ANY ACCEPTED PURCHASE ORDER.  PRIOR TO REQUESTING SUCH
SAMPLES, THE JOINT VENTURE COMPANY SHALL USE GOOD FAITH EFFORTS TO DETERMINE
COMPLIANCE USING ALTERNATIVE METHODS, INCLUDING BUT NOT LIMITED TO THE REVIEW OF
DATA PROVIDED PURSUANT TO SECTION 2.9.  ANY SAMPLES PROVIDED HEREUNDER SHALL BE:
(I) LIMITED IN QUANTITY TO THE AMOUNT REASONABLY NECESSARY FOR THE PURPOSES
HEREUNDER; (II) INCLUDED IN THE PRICING; AND (III) INCLUDED IN ANY PERFORMANCE
REQUIREMENTS, IF ANY.  MICRON SHALL PROVIDE REASONABLE ASSISTANCE FOR THE SAFETY
AND CONVENIENCE OF THE JOINT VENTURE COMPANY IN OBTAINING THE SAMPLES IN SUCH
MANNER AS SHALL NOT UNREASONABLY HINDER OR DELAY MICRON’S PERFORMANCE.


 


6.4           HAZARDOUS MATERIALS.


 


(A)           IF PROBED WAFERS PROVIDED HEREUNDER INCLUDE HAZARDOUS MATERIALS AS
DETERMINED IN ACCORDANCE WITH APPLICABLE LAW, MICRON REPRESENTS AND WARRANTS
THAT MICRON AND MICRON’S EMPLOYEES, AGENTS, AND SUBCONTRACTORS, IF ANY, ACTUALLY
WORKING WITH SUCH MATERIALS IN SUPPLYING THE PROBED WAFERS HEREUNDER TO THE
JOINT VENTURE COMPANY SHALL BE TRAINED IN ACCORDANCE WITH APPLICABLE LAW
REGARDING THE NATURE OF AND HAZARDS ASSOCIATED WITH THE HANDLING, TRANSPORTATION
AND USE OF SUCH HAZARDOUS MATERIALS, AS APPLICABLE TO MICRON.


 


(B)           TO THE EXTENT REQUIRED BY APPLICABLE LAW, MICRON SHALL PROVIDE THE
JOINT VENTURE COMPANY WITH MATERIAL SAFETY DATA SHEETS (MSDS) EITHER PRIOR TO OR
ACCOMPANYING ANY DELIVERY OF PROBED WAFERS TO THE JOINT VENTURE COMPANY.


 


6.5           DISCLAIMER.  [***].


 

ARTICLE 7
CONFIDENTIALITY

 


7.1           PROTECTION AND USE OF CONFIDENTIAL INFORMATION.  ALL INFORMATION
PROVIDED, DISCLOSED OR OBTAINED IN CONNECTION WITH THIS AGREEMENT OR THE
PERFORMANCE OF ANY OF THE PARTIES’ ACTIVITIES UNDER THIS AGREEMENT SHALL BE
SUBJECT TO ALL APPLICABLE PROVISIONS OF THE CONFIDENTIALITY AGREEMENT. 
FURTHERMORE, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL BE CONSIDERED
“CONFIDENTIAL INFORMATION” UNDER THE CONFIDENTIALITY AGREEMENT FOR WHICH EACH
PARTY IS CONSIDERED A “RECEIVING PARTY” UNDER SUCH AGREEMENT.  TO THE EXTENT
THERE IS A CONFLICT BETWEEN THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT,
THE TERMS OF THIS AGREEMENT SHALL CONTROL.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 8
INDEMNIFICATION

 


8.1           MUTUAL GENERAL INDEMNITY.  [***].


 


8.2           GENERAL PROCEDURES.  PROMPTLY AFTER THE RECEIPT BY ANY INDEMNIFIED
PARTY OF A NOTICE OF ANY THIRD PARTY CLAIM THAT AN INDEMNIFIED PARTY SEEKS TO BE
INDEMNIFIED UNDER THIS AGREEMENT, SUCH INDEMNIFIED PARTY SHALL GIVE WRITTEN
NOTICE OF SUCH THIRD PARTY CLAIM TO THE INDEMNIFYING PARTY, STATING IN
REASONABLE DETAIL THE NATURE AND BASIS OF EACH ALLEGATION MADE IN THE THIRD
PARTY CLAIM AND THE AMOUNT OF POTENTIAL INDEMNIFIED LOSSES WITH RESPECT TO EACH
ALLEGATION, TO THE EXTENT KNOWN, ALONG WITH COPIES OF THE RELEVANT DOCUMENTS
RECEIVED BY THE INDEMNIFIED PARTY EVIDENCING THE THIRD PARTY CLAIM AND THE BASIS
FOR INDEMNIFICATION SOUGHT.  FAILURE OF THE INDEMNIFIED PARTY TO GIVE SUCH
NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY FROM LIABILITY ON ACCOUNT OF
THIS INDEMNIFICATION, EXCEPT IF AND ONLY TO THE EXTENT THAT THE INDEMNIFYING
PARTY IS ACTUALLY PREJUDICED BY SUCH FAILURE OR DELAY.  THEREAFTER, THE
INDEMNIFIED PARTY SHALL DELIVER TO THE INDEMNIFYING PARTY, PROMPTLY AFTER THE
INDEMNIFIED PARTY’S RECEIPT THEREOF, COPIES OF ALL NOTICES AND DOCUMENTS
(INCLUDING COURT PAPERS) RECEIVED BY THE INDEMNIFIED PARTY RELATING TO THE THIRD
PARTY CLAIM.  THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE
OF THE INDEMNIFIED PARTY WITH RESPECT TO SUCH THIRD PARTY CLAIM UPON WRITTEN
NOTICE TO THE INDEMNIFIED PARTY DELIVERED WITHIN [***] ([***]) DAYS AFTER
RECEIPT OF THE PARTICULAR NOTICE FROM THE INDEMNIFIED PARTY.  SO LONG AS THE
INDEMNIFYING PARTY HAS ASSUMED THE DEFENSE OF THE THIRD PARTY CLAIM IN
ACCORDANCE HEREWITH AND NOTIFIED THE INDEMNIFIED PARTY IN WRITING THEREOF:
(I) THE INDEMNIFIED PARTY MAY RETAIN SEPARATE CO-COUNSEL AT ITS SOLE COST AND
EXPENSE AND PARTICIPATE IN THE DEFENSE OF THE THIRD PARTY CLAIM, IT BEING
UNDERSTOOD THAT THE INDEMNIFYING PARTY SHALL PAY ALL REASONABLE COSTS AND
EXPENSES OF COUNSEL FOR THE INDEMNIFIED PARTY AFTER SUCH TIME AS THE INDEMNIFIED
PARTY HAS NOTIFIED THE INDEMNIFYING PARTY OF SUCH THIRD PARTY CLAIM AND PRIOR TO
SUCH TIME AS THE INDEMNIFYING PARTY HAS NOTIFIED THE INDEMNIFIED PARTY THAT IT
HAS ASSUMED THE DEFENSE OF SUCH THIRD PARTY CLAIM; (II) THE INDEMNIFIED PARTY
SHALL NOT FILE ANY PAPERS OR, OTHER THAN IN CONNECTION WITH A SETTLEMENT OF THE
THIRD PARTY CLAIM, CONSENT TO THE ENTRY OF ANY JUDGMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFYING PARTY (NOT TO BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED); AND (III) THE INDEMNIFYING PARTY WILL NOT CONSENT TO
THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WITH RESPECT TO THE THIRD
PARTY CLAIM (OTHER THAN A JUDGMENT OR SETTLEMENT THAT IS SOLELY FOR MONEY
DAMAGES AND IS ACCOMPANIED BY A RELEASE OF ALL INDEMNIFIABLE CLAIMS AGAINST THE
INDEMNIFIED PARTY) WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY
(NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED).  WHETHER OR NOT THE
INDEMNIFYING PARTY SHALL HAVE ASSUMED THE DEFENSE OF THE INDEMNIFIED PARTY

 

11

--------------------------------------------------------------------------------


 

for a Third Party Claim, such Indemnifying Party shall not be obligated to
indemnify and hold harmless the Indemnified Party hereunder for any consent to
the entry of judgment or settlement entered into with respect to such Third
Party Claim without the Indemnifying Party’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.

 


(A)           EQUITABLE REMEDIES.  IN THE CASE OF ANY THIRD PARTY CLAIM WHERE
THE INDEMNIFYING PARTY REASONABLY BELIEVES THAT IT WOULD BE APPROPRIATE TO
SETTLE SUCH THIRD PARTY CLAIM USING EQUITABLE REMEDIES (I.E., REMEDIES INVOLVING
THE FUTURE ACTIVITY AND CONDUCT OF THE JOINT VENTURE COMPANY), THE INDEMNIFYING
PARTY AND THE INDEMNIFIED PARTY SHALL WORK TOGETHER IN GOOD FAITH TO AGREE TO A
SETTLEMENT; PROVIDED, HOWEVER, THAT NO PARTY SHALL BE UNDER ANY OBLIGATION TO
AGREE TO ANY SUCH SETTLEMENT.


 


(B)           TREATMENT OF INDEMNIFICATION PAYMENTS; INSURANCE RECOVERIES.  ANY
INDEMNITY PAYMENT UNDER THIS AGREEMENT SHALL BE DECREASED BY ANY AMOUNTS
ACTUALLY RECOVERED BY THE INDEMNIFIED PARTY UNDER THIRD PARTY INSURANCE POLICIES
WITH RESPECT TO SUCH INDEMNIFIED LOSSES (NET OF ANY PREMIUMS PAID BY SUCH
INDEMNIFIED PARTY UNDER THE RELEVANT INSURANCE POLICY), EACH PARTY AGREEING; 
(I) TO USE ALL REASONABLE EFFORTS TO RECOVER ALL AVAILABLE INSURANCE PROCEEDS;
AND (II) TO THE EXTENT THAT ANY INDEMNITY PAYMENT UNDER THIS AGREEMENT HAS BEEN
PAID BY THE INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY PRIOR TO THE RECOVERY BY
THE INDEMNIFIED PARTY OF SUCH INSURANCE PROCEEDS, THE AMOUNT OF SUCH INSURANCE
PROCEEDS ACTUALLY RECOVERED BY THE INDEMNIFIED PARTY SHALL BE PROMPTLY PAID TO
THE INDEMNIFYING PARTY.


 


(C)           CERTAIN ADDITIONAL PROCEDURES.  THE INDEMNIFIED PARTY SHALL
COOPERATE AND ASSIST THE INDEMNIFYING PARTY IN DETERMINING THE VALIDITY OF ANY
THIRD PARTY CLAIM FOR INDEMNITY BY THE INDEMNIFIED PARTY AND IN OTHERWISE
RESOLVING SUCH MATTERS.  THE INDEMNIFIED PARTY SHALL COOPERATE IN THE DEFENSE BY
THE INDEMNIFYING PARTY OF EACH THIRD PARTY CLAIM (AND THE INDEMNIFIED PARTY AND
THE INDEMNIFYING PARTY AGREE WITH RESPECT TO ALL SUCH THIRD PARTY CLAIM THAT A
COMMON INTEREST PRIVILEGE AGREEMENT EXISTS BETWEEN THEM), INCLUDING:,
(I) PERMITTING THE INDEMNIFYING PARTY TO DISCUSS THE THIRD PARTY CLAIM WITH SUCH
OFFICERS, EMPLOYEES, CONSULTANTS AND REPRESENTATIVES OF THE INDEMNIFIED PARTY AS
THE INDEMNIFYING PARTY REASONABLY REQUESTS; (II)  PROVIDING TO THE INDEMNIFYING
PARTY COPIES OF DOCUMENTS AND SAMPLES OF PRODUCTS AS THE INDEMNIFYING PARTY
REASONABLY REQUESTS IN CONNECTION WITH DEFENDING SUCH THIRD PARTY CLAIM; (III) 
PRESERVING ALL PROPERTIES, BOOKS, RECORDS, PAPERS, DOCUMENTS, PLANS, DRAWINGS,
ELECTRONIC MAIL AND DATABASES OF THE JOINT VENTURE COMPANY AND RELATING TO
MATTERS PERTINENT TO THE CONDUCT OF THE JOINT VENTURE COMPANY UNDER THE
INDEMNIFIED PARTY’S CUSTODY OR CONTROL IN ACCORDANCE WITH SUCH PARTY’S CORPORATE
DOCUMENTS RETENTION POLICIES, OR LONGER TO THE EXTENT REASONABLY REQUESTED BY
THE INDEMNIFYING PARTY; (IV) NOTIFYING THE INDEMNIFYING PARTY PROMPTLY OF
RECEIPT BY THE INDEMNIFIED PARTY OF ANY SUBPOENA OR OTHER THIRD PARTY REQUEST
FOR DOCUMENTS OR INTERVIEWS AND TESTIMONY; (V) PROVIDING TO THE INDEMNIFYING
PARTY COPIES OF ANY DOCUMENTS PRODUCED BY THE INDEMNIFIED PARTY IN RESPONSE TO
OR COMPLIANCE WITH ANY SUBPOENA OR OTHER THIRD PARTY REQUEST FOR DOCUMENTS; AND
(VI) EXCEPT TO THE EXTENT INCONSISTENT WITH THE INDEMNIFIED PARTY’S OBLIGATIONS
UNDER APPLICABLE LAW AND EXCEPT TO THE EXTENT THAT TO DO SO WOULD SUBJECT THE
INDEMNIFIED PARTY OR ITS EMPLOYEES, AGENTS OR REPRESENTATIVES TO CRIMINAL OR
CIVIL SANCTIONS, UNLESS ORDERED BY A COURT TO DO OTHERWISE, NOT PRODUCING
DOCUMENTS TO A THIRD PARTY UNTIL THE INDEMNIFYING PARTY HAS BEEN PROVIDED A
REASONABLE OPPORTUNITY TO REVIEW, COPY AND ASSERT PRIVILEGES COVERING SUCH
DOCUMENTS.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 9
LIMITATION OF LIABILITY

 


9.1           DAMAGES LIMITATION.  [***].


 


9.2           DAMAGES CAP.  [***].


 


9.3           EXCLUSIONS AND MITIGATION.  SECTIONS 9.1 AND 9.2 WILL NOT APPLY
TO EITHER PARTY’S BREACH OF ARTICLE 7, AND SECTION 9.2 SHALL NOT APPLY TO THE
JOINT VENTURE COMPANY’S PAYMENT OBLIGATIONS FOR PROBED WAFERS. EACH PARTY SHALL
HAVE A DUTY TO USE COMMERCIALLY REASONABLE EFFORTS TO MITIGATE DAMAGES FOR WHICH
THE OTHER PARTY IS RESPONSIBLE.


 


9.4           LOSSES.  EXCEPT AS PROVIDED UNDER SECTION 8.1 THE JOINT VENTURE
COMPANY AND MICRON EACH SHALL BE RESPONSIBLE FOR LOSSES TO THEIR RESPECTIVE
TANGIBLE PERSONAL OR REAL PROPERTY (WHETHER OWNED OR LEASED), AND EACH PARTY
AGREES TO LOOK ONLY TO THEIR OWN INSURANCE ARRANGEMENTS WITH RESPECT TO SUCH
DAMAGES.  THE JOINT VENTURE COMPANY AND MICRON WAIVE ALL RIGHTS TO RECOVER
AGAINST EACH OTHER, INCLUDING EACH PARTY’S INSURERS’ SUBROGATION RIGHTS, IF ANY,
FOR ANY LOSS OR DAMAGE TO THEIR RESPECTIVE TANGIBLE PERSONAL PROPERTY OR REAL
PROPERTY (WHETHER OWNED OR LEASED) FROM ANY CAUSE COVERED BY INSURANCE
MAINTAINED BY EACH OF THEM, INCLUDING THEIR RESPECTIVE DEDUCTIBLES OR
SELF-INSURED RETENTIONS.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF LOSSES
HEREUNDER INVOLVING A PROPERTY, TRANSIT OR CRIME EVENT OR OCCURRENCE THAT:
(I) IS INSURED UNDER MICRON’S INSURANCE POLICIES; (II) A SINGLE INSURANCE
DEDUCTIBLE APPLIES; AND (III) THE LOSS EVENT OR OCCURRENCE AFFECTS THE INSURED
OWNERSHIP OR INSURED LEGAL INTERESTS OF BOTH PARTIES, THEN THE PARTIES SHALL
SHARE THE COST OF THE DEDUCTIBLE IN PROPORTION TO EACH PARTY’S INSURED OWNERSHIP
OR LEGAL INTERESTS IN RELATIVE PROPORTION TO THE TOTAL INSURED OWNERSHIP OR
LEGAL INTERESTS

 

13

--------------------------------------------------------------------------------


 


OF THE PARTIES.


 

ARTICLE 10
TERM AND TERMINATION

 


10.1         TERM.  THE TERM OF THIS AGREEMENT COMMENCES ON THE EFFECTIVE DATE
AND CONTINUES UNTIL THE EARLIER OF: (I) FIVE (5) YEARS FROM THE EFFECTIVE DATE,
(II) TERMINATION BY MUTUAL AGREEMENT OF THE PARTIES; OR (III) TERMINATION BY
EITHER PARTY PURSUANT TO SECTION 10.3 (SUCH PERIOD OF TIME, THE “TERM”). 
[***].  IN ADDITION, UPON A [***] PURSUANT TO THE LLC OPERATING AGREEMENT, THE
[***].  NOTWITHSTANDING THE FOREGOING, IN THE EVENT OF SUCH A [***] PURSUANT TO
THE LLC OPERATING AGREEMENT, ALL PAYMENTS [***].


 


10.2         RENEWAL TERMS.  THE PARTIES MAY EXTEND THE TERM OF THIS AGREEMENT
BEYOND THE EXPIRATION OF THE INITIAL TERM AS SET FORTH IN SECTION 10.1(I) UPON
MUTUAL AGREEMENT.


 


10.3         TERMINATION FOR CAUSE.  EITHER PARTY MAY TERMINATE THIS AGREEMENT
FOR CAUSE IF THE OTHER PARTY MATERIALLY BREACHES THIS AGREEMENT AND FAILS TO
CURE THE SAME WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM THE NON-BREACHING PARTY. IN THE EVENT THAT THE JOINT VENTURE COMPANY
TERMINATES THE AGREEMENT FOR CAUSE HEREUNDER, THE PROBED WAFER OUTPUT
PERFORMANCE METRIC IN SECTION III-V OF SCHEDULE 4.6 SHALL BE THE JOINT VENTURE
COMPANY’S SOLE REMEDY FOR SUCH TERMINATION.  NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY, IF MICRON TERMINATES THE AGREEMENT FOR CAUSE HEREUNDER, SECTIONS
III-V OF SCHEDULE 4.6 SHALL NOT SURVIVE TERMINATION AND NEITHER THE JOINT
VENTURE COMPANY NOR ANY OF ITS MEMBERS SHALL BE ENTITLED TO ANY PAYMENTS THERE
UNDER COMMENCING WITH THE DATE OF THE JOINT VENTURE COMPANY’S MATERIAL BREACH,
WHICH RESULTED IN THE TERMINATION FOR CAUSE HEREUNDER.


 


10.4         SURVIVAL.  TERMINATION OF THIS AGREEMENT SHALL NOT AFFECT ANY OF
THE PARTIES’ RESPECTIVE RIGHTS ACCRUED OR OBLIGATIONS OWED BEFORE TERMINATION,
INCLUDING ANY RIGHTS OR OBLIGATIONS OF THE PARTIES IN RESPECT OF ANY ACCEPTED
PURCHASE ORDERS EXISTING AT THE TIME OF TERMINATION. IN ADDITION, THE FOLLOWING
SHALL SURVIVE TERMINATION OF THIS AGREEMENT FOR ANY REASON: SECTIONS 4.7, 4.8,
5.4, 6.2, 6.5 AND 7.1 AND ARTICLES 7, 8, 9, AND 11.  THE SURVIVAL OF SECTIONS
III - V OF SCHEDULE 4.6 SHALL BE GOVERNED BY SECTION 10.3 AND SECTION V OF
SCHEDULE 4.6.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 11
MISCELLANEOUS

 


11.1         FORCE MAJEURE EVENTS.  THE PARTIES SHALL BE EXCUSED FROM ANY
FAILURE TO PERFORM ANY OBLIGATION HEREUNDER TO THE EXTENT SUCH FAILURE IS CAUSED
BY A FORCE MAJEURE EVENT.  A FORCE MAJEURE EVENT SHALL OPERATE TO EXCUSE A
FAILURE TO PERFORM AN OBLIGATION HEREUNDER ONLY FOR THE PERIOD OF TIME DURING
WHICH THE FORCE MAJEURE EVENT RENDERS PERFORMANCE IMPOSSIBLE OR INFEASIBLE AND
ONLY IF THE PARTY ASSERTING FORCE MAJEURE AS AN EXCUSE FOR ITS FAILURE TO
PERFORM HAS PROVIDED WRITTEN NOTICE TO THE OTHER PARTY SPECIFYING THE OBLIGATION
TO BE EXCUSED AND DESCRIBING THE EVENTS OR CONDITIONS CONSTITUTING THE FORCE
MAJEURE EVENT.  AS USED HEREIN, “FORCE MAJEURE EVENT” MEANS THE OCCURRENCE OF AN
EVENT OR CIRCUMSTANCE BEYOND THE REASONABLE CONTROL OF THE PARTY FAILING TO
PERFORM, INCLUDING, WITHOUT LIMITATION, (A) EXPLOSIONS, FIRES, FLOOD,
EARTHQUAKES, CATASTROPHIC WEATHER CONDITIONS, OR OTHER ELEMENTS OF NATURE OR
ACTS OF GOD; (B) ACTS OF WAR (DECLARED OR UNDECLARED), ACTS OF TERRORISM,
INSURRECTION, RIOTS, CIVIL DISORDERS, REBELLION OR SABOTAGE; (C) ACTS OF
FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL AUTHORITIES OR COURTS; (D) LABOR
DISPUTES, LOCKOUTS, STRIKES OR OTHER INDUSTRIAL ACTION, WHETHER DIRECT OR
INDIRECT AND WHETHER LAWFUL OR UNLAWFUL; (E) FAILURES OR FLUCTUATIONS IN
ELECTRICAL POWER OR TELECOMMUNICATIONS SERVICE OR EQUIPMENT; AND (F) DELAYS
CAUSED BY THE OTHER PARTY’S NONPERFORMANCE HEREUNDER.


 


11.2         ASSIGNMENT.  EXCEPT AS OTHERWISE PROVIDED IN THE JOINT VENTURE
DOCUMENTS, NEITHER THIS AGREEMENT NOR ANY RIGHT OR OBLIGATION HEREUNDER MAY BE
ASSIGNED OR DELEGATED BY EITHER PARTY IN WHOLE OR IN PART TO ANY OTHER PERSON,
OTHER THAN A WHOLLY-OWNED SUBSIDIARY OF SUCH PARTY, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE NON-ASSIGNING PARTY.  ANY PURPORTED ASSIGNMENT IN VIOLATION OF
THE PROVISIONS OF THIS SECTION SHALL BE NULL AND VOID AND HAVE NO EFFECT.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PERMITTED
SUCCESSORS AND PERMITTED ASSIGNS OF EACH PARTY HERETO.


 


11.3         COMPLIANCE WITH LAWS AND REGULATIONS.  EACH OF THE PARTIES SHALL
COMPLY WITH, AND SHALL USE REASONABLE EFFORTS TO REQUIRE THAT ITS RESPECTIVE
SUBCONTRACTORS COMPLY WITH, APPLICABLE LAWS RELATING TO THIS AGREEMENT AND THE
PERFORMANCE OF A PARTY’S RIGHTS HEREUNDER.


 


11.4         NOTICE.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED GIVEN UPON (A) TRANSMITTER’S CONFIRMATION OF A
RECEIPT OF A FACSIMILE TRANSMISSION, (B) CONFIRMED DELIVERY BY A STANDARD
OVERNIGHT CARRIER OR WHEN DELIVERED BY HAND, (C) THE EXPIRATION OF FIVE
(5) BUSINESS DAYS AFTER THE DAY WHEN MAILED IN THE UNITED STATES BY CERTIFIED OR
REGISTERED MAIL, POSTAGE PREPAID, OR (D) DELIVERY IN PERSON, ADDRESSED AT THE
FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE SPECIFIED
BY LIKE NOTICE):

 

In the case of the Joint Venture Company:

IM Flash Technologies, LLC

1550 East 3400 North

Lehi, UT 84043

Attention:  David A. Baglee; Rodney Morgan

Facsimile: (801) 767-5370

 

In the case of Intel:

Intel Corporation

2200 Mission College Blvd.

Mail Stop SC4-203

Santa Clara, CA 95054

 

15

--------------------------------------------------------------------------------


 

Attention:  General Counsel

Facsimile: (408) 653-8050

 

with a copy to:

 

Intel Corporation

2200 Mission College Blvd.

Mailstop RN6-46

Santa Clara, CA 95054

Attention:  [***]

Facsimile: [***]

 

In the case of Micron:

Micron Technology, Inc.

8000 S. Federal Way
Boise, ID 83707-0006

Attention:  General Counsel
Facsimile: (208) 368-4540

 

Either Party may change its address for notices upon giving ten (10) days
written notice of such change to the other Party in the manner provided above.

 


11.5         WAIVER.  THE FAILURE AT ANY TIME OF A PARTY TO REQUIRE PERFORMANCE
BY THE OTHER PARTY OF ANY RESPONSIBILITY OR OBLIGATION REQUIRED BY THIS
AGREEMENT SHALL IN NO WAY AFFECT A PARTY’S RIGHT TO REQUIRE SUCH PERFORMANCE AT
ANY TIME THEREAFTER, NOR SHALL THE WAIVER BY A PARTY OF A BREACH OF ANY
PROVISION OF THIS AGREEMENT BY THE OTHER PARTY CONSTITUTE A WAIVER OF ANY OTHER
BREACH OF THE SAME OR ANY OTHER PROVISION NOR CONSTITUTE A WAIVER OF THE
RESPONSIBILITY OR OBLIGATION ITSELF.


 


11.6         SEVERABILITY.  SHOULD ANY PROVISION OF THIS AGREEMENT BE DEEMED IN
CONTRADICTION WITH THE LAWS OF ANY JURISDICTION IN WHICH IT IS TO BE PERFORMED
OR UNENFORCEABLE FOR ANY REASON, SUCH PROVISION SHALL BE DEEMED NULL AND VOID,
BUT THIS AGREEMENT SHALL REMAIN IN FULL FORCE IN ALL OTHER RESPECTS. SHOULD ANY
PROVISION OF THIS AGREEMENT BE OR BECOME INEFFECTIVE BECAUSE OF CHANGES IN
APPLICABLE LAWS OR INTERPRETATIONS THEREOF, OR SHOULD THIS AGREEMENT FAIL TO
INCLUDE A PROVISION THAT IS REQUIRED AS A MATTER OF LAW, THE VALIDITY OF THE
OTHER PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED THEREBY. IF SUCH
CIRCUMSTANCES ARISE, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH
APPROPRIATE MODIFICATIONS TO THIS AGREEMENT TO REFLECT THOSE CHANGES THAT ARE
REQUIRED BY APPLICABLE LAW.

 

16

--------------------------------------------------------------------------------


 


11.7         THIRD PARTY RIGHTS.  NOTHING IN THIS AGREEMENT, WHETHER EXPRESS OR
IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO CONFER, DIRECTLY OR INDIRECTLY,
UPON OR GIVE TO ANY PERSON, OTHER
THAN THE PARTIES HERETO, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR
IN RESPECT OF THIS AGREEMENT OR ANY COVENANT, CONDITION OR OTHER PROVISION
CONTAINED HEREIN.


 


11.8         AMENDMENT.  THIS AGREEMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT BY
A WRITTEN INSTRUMENT EXECUTED BY OR ON BEHALF OF EACH OF THE PARTIES TO THIS
AGREEMENT.


 


11.9         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE APPLICABLE PROVISIONS OF
THE CONFIDENTIALITY AGREEMENT, WHICH ARE INCORPORATED HEREIN AND MADE A PART
HEREOF, TOGETHER WITH THE EXHIBITS AND SCHEDULES HERETO AND THE AGREEMENTS AND
INSTRUMENTS EXPRESSLY PROVIDED FOR HEREIN, CONSTITUTE THE ENTIRE AGREEMENT OF
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL AND WRITTEN, BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


11.10       CHOICE OF LAW.  [***].


 


11.11       JURISDICTION; VENUE.  [***].


 


11.12       HEADINGS.  THE HEADINGS OF THE ARTICLES AND SECTIONS IN THIS
AGREEMENT ARE PROVIDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED
TO CONSTITUTE A PART HEREOF.


 


11.13       COMPLIANCE WITH POLICIES.  EACH PARTY AND ITS EMPLOYEES, CONTRACTORS
OR OTHER REPRESENTATIVES SHALL OBSERVE AND BE SUBJECT TO ALL SAFETY, SECURITY
AND OTHER POLICIES AND REGULATIONS REGARDING VISITORS AND CONTRACTORS WHILE ON
SITE AT A FACILITY OF THE OTHER PARTY OR ITS AFFILIATE.  A PARTY’S EMPLOYEES,
CONTRACTORS OR OTHER REPRESENTATIVES WHO ACCESS ANY FACILITY OF THE OTHER PARTY
OR ITS AFFILIATE SHALL NOT INTERFERE WITH, AND EXCEPT AS OTHERWISE AGREED BY THE
PARTIES, SHALL NOT PARTICIPATE IN THE PARTY’S BUSINESS OR OPERATIONS.


 


11.14       INSURANCE.  WITHOUT LIMITING OR QUALIFYING MICRON’S LIABILITIES,
OBLIGATIONS, OR INDEMNITIES OTHERWISE ASSUMED BY MICRON PURSUANT TO THIS
AGREEMENT, MICRON SHALL MAINTAIN WITH COMPANIES ACCEPTABLE TO THE JOINT VENTURE
COMPANY:


 


(A)           COMMERCIAL GENERAL LIABILITY WITH LIMITS OF LIABILITY NOT LESS
THAN $[***] PER OCCURRENCE AND INCLUDING LIABILITY COVERAGE FOR BODILY INJURY OR
PROPERTY DAMAGE (1) ASSUMED IN A CONTRACT OR AGREEMENT PERTAINING TO MICRON’S
BUSINESS AND (2) ARISING OUT OF MICRON’S PRODUCTS, SERVICES, OR WORK.  MICRON’S
INSURANCE SHALL BE PRIMARY WITH RESPECT TO LIABILITIES ASSUMED BY MICRON IN THIS
AGREEMENT TO THE EXTENT SUCH LIABILITIES ARE THE SUBJECT OF

 

17

--------------------------------------------------------------------------------


 


(B)           MICRON’S INSURANCE, AND ANY APPLICABLE INSURANCE MAINTAINED BY THE
JOINT VENTURE COMPANY SHALL BE EXCESS AND NON-CONTRIBUTING.  THE ABOVE COVERAGE
SHALL NAME PARENT AS ADDITIONAL INSURED AS RESPECTS MICRON’S WORK OR SERVICES
PROVIDED TO OR ON BEHALF OF PARENT.


 


(C)           AUTOMOBILE LIABILITY INSURANCE WITH LIMITS OF LIABILITY NOT LESS
THAN $[***] PER ACCIDENT FOR BODILY INJURY OR PROPERTY DAMAGE.


 


(D)           STATUTORY WORKERS’ COMPENSATION COVERAGE, INCLUDING A BROAD
FORM ALL STATES ENDORSEMENT IN THE AMOUNT REQUIRED BY LAW, AND EMPLOYERS’
LIABILITY INSURANCE IN THE AMOUNT OF $[***] PER OCCURRENCE.  SUCH INSURANCE
SHALL INCLUDE MUTUAL INSURER’S WAIVER OF SUBROGATION.


 


11.15       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

 

[Signature page follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.

 

MICRON TECHNOLOGY, INC.

IM FLASH TECHNOLOGIES, LLC

 

 

By:

/s/ STEVEN R. APPLETON

 

By:

/s/ DAVID A. BAGLEE

 

Name: Steven R. Appleton

Name: David A. Baglee

Title: Chief Executive Officer and President

Title: Authorized Officer

 

 

 

By:

/s/ RODNEY MORGAN

 

 

Name: Rodney Morgan

 

Title: Authorized Officer

 

THIS IS THE SIGNATURE PAGE FOR THE BOISE SUPPLY AGREEMENT ENTERED INTO BY AND
BETWEEN MICRON TECHNOLOGY, INC. AND IM FLASH TECHNOLOGIES, LLC

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

DEFINITIONS

 

In addition to the terms defined elsewhere in this Agreement, capitalized terms
used in this Agreement shall have the respective meanings set forth below:

 

“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.

 

“Business Continuity Plan” means a plan to recover the production process in the
event of a natural disaster or any other event that disrupts the production
process or the ability to meet its delivery commitments or satisfy customer
orders.

 

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the State of Delaware are authorized or
required by Applicable Law to be closed.

 

“Confidentiality Agreement” means that Mutual Confidentiality Agreement by and
among the Joint Venture Company, Micron and Intel Corporation dated as of the
Effective Date.

 

“Capacity” means the rate of output (defined in terms of units per time period),
at a particular point in time, at which a particular facility or set of
facilities of Micron (or of a third party on Micron’s behalf) is capable of
producing such units.

 

“Cycle Time” means the time required to process a unit through a portion of the
manufacturing process (e.g., FAB, assembly, or final test) or through the
manufacturing process as a whole.

 

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

 

“Excursion” means an occurrence, either during production or after customer
delivery, that is outside normal historical behavior as established by both
Parties in writing in the applicable Specification which may impact performance,
Quality and Reliability, or customer delivery commitments for Probed Wafers,
NAND Flash Memory Product or Known Good Die.

 

“Fiscal Month” means any of the twelve financial accounting months within
Micron’s Fiscal Year.

 

“Fiscal Quarter” means any of the four financial accounting quarters within
Micron’s Fiscal Year.

 

20

--------------------------------------------------------------------------------


 

“Fiscal Year” means the fiscal year of Micron for financial accounting purposes.

 

“Flash Memory Integrated Circuit” means a non-volatile memory integrated circuit
that contains memory cells that are electrically programmable and electrically
erasable whereby the memory cells consist of one or more transistors that have a
floating gate, charge-trapping regions or any other functionally equivalent
structure utilizing one or more different charge levels (including binary or
multi-level cell structures), together with any on-chip control, I/O and other
support circuitry.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, department, subdivision or
instrumentality thereof, or any arbitrator or arbitration panel.

 

“Hazardous Materials” means dangerous goods, chemicals, contaminants,
substances, pollutants or any other materials that are defined as hazardous by
relevant local, state, national, or international law, regulations and
standards.

 

“Indemnified Party” shall mean any of the following to the extent entitled to
seek indemnification under this Agreement: Micron and the Joint Venture Company,
and their respective Affiliates, officers, directors, employees, agents, assigns
and successors.

 

“Indemnified Losses” shall mean all direct, out-of-pocket liabilities, damages,
losses, costs and expenses of any nature incurred by an Indemnified Party,
including reasonable attorneys’ fees and consultants’ fees, and all damages,
fines, penalties and judgments awarded or entered against an Indemnified Party,
but specifically excluding any special, consequential or other types of indirect
damages.

 

“Indemnifying Party” shall mean the Party owing a duty of indemnification to
another Party with respect to a particular Third Party Claim.

 

“Intel” means Intel Corporation, a Delaware corporation.

 

“Joint Venture Company” means IM Flash Technologies, LLC, a Delaware limited
liability company that is the subject of the Joint Venture Documents.

 

“Joint Venture Documents” means that certain Master Agreement by and between
Intel Corporation and Micron dated November 18, 2005, and each agreement
referenced therein (whether directly or indirectly through reference in any of
such referenced agreements).

 

“Indemnified Party” shall mean any of the following to the extent entitled to
seek indemnification under this Agreement: Intel, Micron, the Joint Venture
Company, and their respective Affiliates, officers, directors, employees,
agents, assigns and successors.

 

“Indemnified Losses” shall mean all direct, out-of-pocket liabilities, damages,
losses, costs and expenses of any nature incurred by an Indemnified Party,
including reasonable attorneys’ fees and consultants’ fees, and all damages,
fines, penalties and judgments awarded or

 

21

--------------------------------------------------------------------------------


 

entered against an Indemnified Party, but specifically excluding any special,
consequential or other types of indirect damages.

 

“Indemnifying Party” shall mean the Party owing a duty of indemnification to
another Party with respect to a particular Third Party Claim.

 

“Losses” mean, collectively, any and all insurable liabilities, damages, losses,
costs and expenses (including reasonable attorneys’ and consultants’ fees and
expenses).

 

“Manufacturing Committee” means the Manufacturing Committee as defined in
Section 8.6 of the LLC Operating Agreement.

 

“Manufacturing Plan” means the manufacturing plan developed pursuant to
Section 8.5(b) of the LLC Operating Agreement.

 

“Members” means Micron and Intel.

 

“Micron” means Micron Technology, Inc., a Delaware corporation.

 

“NAND Flash Memory Integrated Circuit” means a Flash Memory Integrated Circuit,
where the memory cells included in the Flash Memory Integrated Circuit are
arranged in groups of serially connected memory cells (each such group of
serially connected memory cells called a “string”) in which the drain of each
memory cell of a string (other than the first memory cell in the string) is
connected in series to the source of another memory cell in such string, the
gate of each memory cell in such string is directly accessible, and the drain of
the uppermost bit of such string is coupled to the bitline of the memory array.

 

“NAND Flash Memory Product” means any NAND Flash Memory Wafer, NAND Flash Memory
Die or NAND Flash Memory Die Package.

 

“Party” and “Parties” shall have the meaning set forth in the Recitals to this
Agreement.

 

“Performance Criteria” means[***].

 

“Person” means any neutral person, corporation, joint stock company, limited
liability company, association, partnership, firm joint venture, organization,
individual, business, trust, estate or any other entity or organization of any
kind or character from any form of association.

 

“Price” shall have the meaning as set forth on Schedule 4.6.

 

“Probe Testing” means testing, using a wafer test program as set forth in the
applicable Specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired NAND Flash Memory
Integrated Circuits in the die on such wafer, the purpose of which test is to
determine how many and which of the die meet the applicable criteria for such
die set forth in the Specifications.

 

22

--------------------------------------------------------------------------------


 

“Prime Wafer” means the raw silicon wafers required, on a product-by-product
basis, for the manufacturer.

 

“Probed Wafer” means a Prime Wafer that has been processed to the point of
containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing to the level requested by
the Joint Venture Company, but before singulation of said die into individual
semiconductor die.

 

“Products” means a Probed Wafer, Known Good Die, or NAND Flash Memory Product,
or such other products that are manufactured by or for the Joint Venture
Company.

 

“Purchase Order” shall have the meaning set forth in Section 3.3 hereof.

 

“Quality and Reliability” or “Q&R” means building and sustaining relationships
which assess, anticipate, and fulfill the quality and reliability standards as
set forth in the Specification or Manufacturing Plan for products and other
areas of the Joint Venture or its facilities (including, environmental health
and safety, environmental compliance, employment law).

 

“Receiving Party” shall have the meaning set forth in the definition of
Confidential Information.

 

“Secondary Silicon” shall mean a Prime Wafer that has been processed to the
point of containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing: (a) would otherwise
constitute a Probed Wafer but for failure to achieve qualification and
(b) otherwise conform to the applicable Secondary Silicon Specifications.

 

“Specifications” means those data sheet specifications used to describe,
characterize, and define the quality and performance of NAND Flash Memory
Products, Known Good Die and Probed Wafers, including any interim performance
specifications at Probe Testing or other testing, as such specifications may be
determined from time to time by the Joint Venture Company in accordance with the
Joint Venture Documents.

 

“Term” shall have the meaning set forth in Section 10.1 hereof.

 

“Third Party Claim” shall mean any claim, demand, action, suit or proceeding,
and any actual or threatened lawsuit, complaint, cross-complaint or
counter-complaint, arbitration or other legal or arbitral proceeding of any
nature, brought in any court, tribunal or judicial forum anywhere in the world,
regardless of the manner in which such proceeding is captioned or styled, by any
Person other than Intel, Micron, the Joint Venture Company and Affiliates of the
foregoing, against an Indemnified Party, in each case alleging entitlement to
any Indemnified Losses pursuant to any indemnification obligation under this
Agreement.

 

“Warranty Claim Period” shall have the meaning set forth in Section 6.4 hereof.

 

“WIP” means work in process.  This includes all wafers and product in wafer
fabrication, sort, assembly, and/or final test, including prime and secondary
wafers, and all completed product units not yet delivered to the Joint Venture
Company.

 

“Yield” means anticipated output of Probed Wafers from WIP at a particular point
in time, including line yield, die yield, assembly yield and final testing
yield.

 

23

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 2.3

 

Performance Criteria

 

 

 

Schedule 2.6

 

Additional Equipment

 

 

 

Schedule 2.6(A)

 

Form Of Addendum To Agreement

 

 

 

Schedule 2.6 (B)

 

Additional Equipment

 

 

 

Schedule 4.6

 

Prepaid, Pricing And Performance Metrics

 

 

 

Schedule 4.6(A)

 

Cost Forecast

 

 

 

Schedule 4.6(B)

 

Projected Output

 

24

--------------------------------------------------------------------------------